Citation Nr: 9913974	
Decision Date: 05/21/99    Archive Date: 05/26/99

DOCKET NO.  98-00 144	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for a back disorder.

2.  Entitlement to service connection for a psychiatric 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Trueba-Sessing, Associate Counsel

INTRODUCTION

The veteran served on active duty from November 1968 to 
August 1970.

This case comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a January 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Chicago, Illinois, which denied the benefits sought on 
appeal.  The veteran lives in Kentucky and his appeal was 
certified to the Board from the Louisville, Kentucky VA 
Regional Office.


FINDINGS OF FACT

1.  There is no competent medical evidence that indicates the 
veteran's current back disorder is related to his period of 
service.

2.  There is no competent medical evidence that indicates the 
veteran's current psychiatric disorder is related to his 
period of service. 


CONCLUSIONS OF LAW

1.  The veteran's claim of entitlement to service connection 
for a back disorder is not well grounded.  38 U.S.C.A. §§ 
1110, 5107 (West 1991); 38 C.F.R. §§ 3.102, 3.303, 3.307, 
3.309, 3.310 (1998).

2.  The veteran's claim of entitlement to service connection 
for a psychiatric disorder is not well grounded.  38 U.S.C.A. 
§§ 1110, 5107 (West 1991); 38 C.F.R. §§ 3.102, 3.303, 3.307, 
3.309, 3.310 (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Applicable Law

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a) (1998).  In 
addition, service connection may be granted for specific 
diseases or conditions which are, by law, presumed to have 
been incurred during service if manifested to a compensable 
degree within a specified period of time, generally, one 
year, as in the case of psychoses.  38 U.S.C.A. §§ 1101, 
1110, 1111, 1112 (West 1991);  38 C.F.R. §§ 3.303, 3.307, 
3.309 (1998).

Furthermore, if a condition noted during service is not shown 
to be chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b) (1998).  The chronicity 
provisions of 38 C.F.R. § 3.303(b) are applicable where 
evidence, regardless of its date, shows that a veteran had a 
chronic condition in service, or during an applicable 
presumption period, and still has such condition.  Such 
evidence must be medical unless it relates to a condition as 
to which, under the Court's case law, lay observation is 
competent.  If the chronicity provision is not applicable, a 
claim may still be well grounded on the basis of 38 C.F.R. 
§ 3.303(b) if the condition is observed during service or 
during any applicable presumption period, if continuity of 
symptomatology is demonstrated thereafter, and if competent 
evidence relates the present condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 498 
(1997).  Thus, the claimant is required to establish a nexus 
between the claimed disability and his/her active military 
service, even if a continuity of symptomatology has been 
established under 38 C.F.R. § 3.303(b).  See Clyburn v. West, 
No. 97-1321 (U.S. Vet. App. April 2, 1999) (distinguishing 
the factual circumstances in Falzone v. Brown, 8 Vet. App. 
398 (1995), and Hampton v. Gober, 10 Vet. App. 481 (1997)).

The threshold question which must be answered in this case, 
however, is whether the veteran has presented a well-grounded 
claim for service connection.  A well-grounded claim is a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  The veteran has the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded.  
See 38 U.S.C.A. § 5107(a); Grivois v. Brown, 6 Vet. App. 136, 
140 (1994); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).

The veteran must satisfy three elements to well ground 
his/her claim(s).  First, there must be competent evidence of 
a current disability. Second, there must be medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury.  Lastly, there must be 
medical evidence of a nexus or relationship between the in-
service injury or disease and the current disability.  See 
Epps v. Brown, 9 Vet. App. 341 (1996).  In determining 
whether a claim is well grounded, the truthfulness of the 
evidence is presumed.  See Robinette v. Brown, 8 Vet. 
App. 69, 77-78 (1995); King v. Brown, 5 Vet. App. 19, 21 
(1993).

Moreover, the law is clear that combat veterans are afforded 
special consideration and are given the benefit of the doubt 
in disability cases under 38 U.S.C.A. § 1154(b); see also 
Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996).  Under these 
provisions, satisfactory non-expert, or "lay" evidence that 
a disease or injury was incurred in combat will be accepted 
as sufficient proof of service connection if it is consistent 
with the circumstances, conditions or hardships of such 
service, even absent official record of such incurrence. 38 
U.S.C.A. § 1154(b) (West 1991); 38 C.F.R. § 3.304(d) (1997).  
However, the special consideration given to combat veterans 
only deals with the question of whether a particular disease 
or injury was incurred in or aggravated by service.  These 
provisions do not address the other two elements required for 
a service connected disability, namely a current diagnosis 
and a nexus to service.  Both of these elements require 
competent medical expertise.  See Caluza v. Brown, 7 Vet. 
App. 498 (1995); Fluker v. Brown, 5 Vet. App. 296, 299 
(1993); Moray v. Brown, 5 Vet. App. 211, 214 (1993); Cox v. 
Brown, 5 Vet. App. 93, 95 (1993); Grottveit v. Brown, 5 Vet. 
App. 91, 92-93 (1993); Clarkson v. Brown, 4 Vet. App. 565, 
567 (1993).

In this regard, as the evidence does not show the veteran was 
involved in combat against the enemy during his period of 
service, he is not qualified for the combat veterans' special 
consideration under 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 
3.304(d).  As such, the veteran's lay testimony is not 
sufficient to show that the claimed disorders were actually 
incurred in or aggravated by his service, and is required to 
submit medical evidence with respect to the etiology of the 
claimed disorders.  See Grottveit, 5 Vet. App. at 93 
(indicating that lay assertions of medical causation cannot 
constitute evidence to render a claim well grounded). 

II.  Service Connection for a Back Disorder

With respect to the evidence of record, the veteran's service 
medical records are negative for any complaints of or 
treatment for a back disorder.  And, as to the post-service 
medical evidence, the record includes an October 1996 
orthopedic VA examination report indicating the veteran 
reported having constant lumbar pain radiating to his left 
posterior leg, but with no numbness.  Upon examination, the 
veteran presented evidence of pain with range of motion 
testing.  The examiner noted that the veteran was 
neurologically grossly intact.  The diagnosis was a history 
of lumbar strain with disc disease.  In addition, a November 
1996 VA radiology report shows the veteran was diagnosed with 
multi-level discogenic disease with at least mild to moderate 
canal stenosis at L3-4 and L4-5, and with at least mild canal 
stenosis at L5-S1; multi-level facet degenerative change; and 
probable impingement on the exiting L5 nerve root within the 
neural foramina by diffuse L5-S1 disc bulge.

Lastly, the evidence includes statements made by the veteran 
during the March 1998 hearing at the RO indicating that his 
current back disorder was incurred during his service when he 
fell from an Army personnel carrier.  As well, he indicated 
that, after his discharge from the service, he re-injured his 
back while working for an iron-working company, and that he 
is currently receiving Social Security Administration (SSA) 
benefits due to his back disorder.

However, after a review of the record, the Board finds that 
the veteran has not submitted objective medical evidence 
showing that his current back disorder was incurred in or 
aggravated by his period of service.  See 38 U.S.C.A. § 5107; 
38 C.F.R. §§ 3.102, 3.303, 3.310.  In addition, the evidence 
does not show that his current back disorder falls within one 
of the listed diseases under 38 C.F.R. § 3.307 and 3.309, so 
as to allow a grant of service connection on a presumptive 
basis under these sections.

Furthermore, even assuming that he in fact injured his back 
during his active service, the Board finds that he has not 
met the requirements of 38 C.F.R. § 3.303(b) because he has 
not established, via competent medical evidence, that his 
back symptomatology has been continuous since his discharge 
from service to the present, as well as that there is a nexus 
between his current back disorder and his reported in-service 
back injury.  See 38 C.F.R. § 3.303(b) (1998); see Clyburn v. 
West, No. 97-1321 (U.S. Vet. App. April 2, 1999) 
(distinguishing the factual circumstances in Falzone v. 
Brown, 8 Vet. App. 398 (1995), and Hampton v. Gober, 10 Vet. 
App. 481 (1997)); see also Savage v. Gober, 10 Vet. App. 488, 
498 (1997).

As the record stands, the veteran has failed to satisfy an 
essential element necessary to well ground his claim, which 
is the existence of a nexus between his current back disorder 
and his period of service.  A well-grounded claim must be 
supported by evidence, not merely allegations.  See Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).  In the absence of 
competent medical evidence to support the claim of service 
connection for a back disorder, the Board can only conclude 
that the veteran has not presented evidence sufficient to 
justify a belief by a fair and impartial individual that his 
claim is well grounded, and the claim will be denied on that 
basis.  See 38 U.S.C.A. § 5107(a). 

III.  Service Connection for a Psychiatric Disorder

With respect to the evidence of record, the veteran's service 
medical records demonstrate a diagnosis of a 
psychophysiological gastrointestinal disorder in October 
1969.  In addition, the service medical records show that 
later in October 1969, the veteran was "walking in a trance 
and appearing disoriented."  The veteran was given 
Thorazine.  The following day, he was oriented but still 
drowsy, and was referred to the mental hygiene clinic.  The 
remainder of the available service medical records are 
negative for psychiatric problems.  The July 1970 separation 
examination report notes no psychiatric disorder.  

The post-service medical evidence includes records from The 
Baptist Hospital dated April 1976 noting the veteran was 
hospitalized from March 29, 1976 to April 14, 1976, with a 
diagnosis of depressive neurosis, and was readmitted from 
April 15, 1976 to April 23, 1976.  In addition, records from 
Our Lady of Peace Hospital dated from January 1978 to 
February 1978 indicate the veteran was again hospitalized 
with a diagnosis of depressive neurosis, which according to 
the admitting examiner was a depressive state probably 
neurotic in origin.

An October 1996 VA psychiatric examination report shows that 
the veteran reported he was admitted to a psychiatric unit 
for three or four days during his service in Korea, saw some 
combat while in Korea, and received hazardous duty pay 
thereafter.  As well, he reported he had been recently 
charged for copyrights violations by the Federal Bureau of 
Investigation (FBI).  The examiner noted that the veteran 
currently was receiving no treatment for psychiatric 
problems, and the veteran's last psychiatric treatment had 
been in 1978 or 1979.  Upon examination, the veteran was 
diagnosed with mild, recurrent, major depression.  More 
importantly, the report shows that, by the veteran's own 
report, many of his difficulties began after his 1992 on-the-
job back injury, other than his problems with concentration 
which reportedly began while in Korea, most of his present 
psychiatric problems dated back to his difficulties with the 
FBI or to his 1992 back injury. 

Finally, during his March 1998 hearing at the RO, the veteran 
indicated that during his service in Korea he was 
hospitalized with psychiatric symptomatology for about two 
weeks at Camp Gary Owens, and for two additional weeks at 
Camp Casey.  Additionally, he reported he originally served 
as an infantry soldier, but later served as an armored 
personnel carrier driver with duties including taking people 
in and out of the zone. 

After a review of the record, the Board finds that the 
veteran has not submitted objective medical evidence showing 
that his current psychiatric disorder was incurred in or 
aggravated by his period of service.  See 38 U.S.C.A. § 5107; 
38 C.F.R. §§ 3.102, 3.303, 3.310.  As well, the evidence does 
not show he currently suffers from a psychosis which became 
manifest to a compensable degree within a one year period of 
his discharge from service, so as to allow a grant of service 
connection on a presumptive basis.  See 38 C.F.R. §§ 3.307, 
3.309.

In addition, even assuming that he was hospitalized with 
psychiatric symptomatology during his service in Korea, the 
Board finds that he has not met the requirements of 38 C.F.R. 
§ 3.303(b) because he has not established, via competent 
medical evidence, that his reported in-service psychiatric 
symptomatology, as well as the in-service psychiatric 
problems noted above which are documented in the available 
service medical records, have been continuous since his 
discharge from service to the present.  Moreover, there is no 
competent medical evidence of a nexus between his current 
psychiatric disorder and his reported and documented in-
service psychiatric symptomatology.  See 38 C.F.R. § 3.303(b) 
(1998); see Clyburn v. West, No. 97-1321 (U.S. Vet. App. 
April 2, 1999) (distinguishing the factual circumstances in 
Falzone v. Brown, 8 Vet. App. 398 (1995), and Hampton v. 
Gober, 10 Vet. App. 481 (1997)); see also Savage v. Gober, 
10 Vet. App. 488, 498 (1997).

Specifically, the veteran has failed to satisfy an essential 
element necessary to well ground his claim, which is the 
existence of a nexus between his current psychiatric disorder 
and his period of service.  A well-grounded claim must be 
supported by evidence, not merely allegations.  See Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).  In the absence of 
competent medical evidence to support the claim of service 
connection for a psychiatric disorder, the Board can only 
conclude that the veteran has not presented evidence 
sufficient to justify a belief by a fair and impartial 
individual that his claim is well grounded, and the claim 
will be denied on that basis.  See 38 U.S.C.A. § 5107(a). 

IV.  Conclusion

In arriving at this conclusion, the Board has taken into 
consideration the various written and oral statements 
submitted by the veteran and his representative tending to 
link his claimed disorders to his period of service.  While 
the Board acknowledges the sincerity of these statements, the 
Board notes that the veteran and his representative, as lay 
persons, are not qualified to offer a medical opinion 
regarding the etiology of the claimed disorders and are not 
qualified to fulfill the nexus requirement.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992); see also Heuer v. 
Brown, 7 Vet. App. 379, 384 (1995) (citing Grottveit, supra, 
in which the Court held that a veteran does not meet the 
burden of presenting evidence of a well grounded claim where 
the determinative issue involves medical causation and the 
veteran presents only lay testimony by persons not competent 
to offer such medical opinions).  See generally Clyburn v. 
West, No. 97-1321 (U.S. Vet. App. April 2, 1999). 

As well, as the veteran has failed to meet his initial burden 
of submitting evidence which would well ground his claims of 
service connection, VA is under no duty to assist the veteran 
in developing the facts pertinent to the claim.  See Epps, 
supra.  There is nothing in the text of section 5107 to 
suggest that VA has a duty to assist the claimant until he or 
she meets his or her burden of establishing a "well 
grounded" claim.  See 38 U.S.C.A. § 5107(a) (West 1991); see 
also Epps, supra.  However, the Board notes that during the 
March 1998 hearing the veteran indicated that, after his 
service, he was treated by Dr. Kellogg for his back problems, 
and by Dr. Crabtree for his psychiatric disorder.  In this 
regard, the Board observes that the medical records from 
these health care providers have not been submitted by the 
veteran, and suggest to the veteran to submit such private 
records as they may assist him in well grounding his claims 
for service connection.  See 38 U.S.C.A. § 5103 (West 1991); 
see generally McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 
1997).

Moreover, the Board acknowledges that during the March 1998 
hearing the veteran also indicated that he was awarded SSA 
benefits following his 1992 back injury.  In this regard, the 
Board finds that, as neither the veteran's written statements 
nor his statements during the hearing provide any indication 
that the veteran's SSA records, if obtained by the VA, would 
support a conclusion that the veteran's back or psychiatric 
disorders are related to his period of active service, the VA 
is under no duty to obtain such records.  See generally 
McKnight, supra.

The Board views its discussion as sufficient to inform the 
veteran of the elements necessary to present well grounded 
claims of service connection, and the reasons for which his 
claims have failed.  See Robinette v. Brown, 8 Vet. App. 69, 
77-78 (1995). 


ORDER

Evidence of a well-grounded claim not having been submitted, 
service connection for a back disorder is denied. 

Evidence of a well-grounded claim not having been submitted, 
service connection for a psychiatric disorder is denied. 



		
	TRUDY K. TIERNEY
	Acting Member, Board of Veterans' Appeals



 

